DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-35, 37-38, 40, 43-44 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. (US Patent No. 5,645,624) in view of Edge (1992).

In regard to claims 33 and 38, Naka et al. is directed to a coated fertilizer granule [Column 1] wherein the coating disposed on a surface of the fertilizer comprises a poly(lactic acid) [Column 2, lines 1-4 and 29] and a second polymer comprising cellulose acetate in the form of cellulose triacetate [Column 2, line 63 – Column 3, line 10] and a wax sealant [Columns 3-4] in an amount ranging from 0.5 to 8% by weight [Column 4, line 27]. This overlaps with the claimed range. 

The Naka reference does not explicitly describe cellulose acetate. However, Edge demonstrates the degree of substitution in cellulose acetate (as you go from monoacetate to diacetate to triacetate) as it relates to moisture uptake of the polymer [Figure 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cellulose triacetate as disclosed by Naka for a cellulose acetate with varying degrees of substitution. One of ordinary skill in the art would have been motivated to substitute any suitable acetate ester of cellulose ester in order to 

In regard to claim 34, Naka discloses a second polymer further comprising polycaprolactone [Column 4, lines 14-16]

In regard to claims 35 and 43, Naka et al. is directed to a coating on the fertilizer granule, wherein the amount of the coating is preferably 2 to 20% by weight [Column 4, line 24], based on the total weight of the coated fertilizer, and wherein the coating comprises:
poly(lactic acid) rapidly biodegradable polymer [Claim 1];
a second polymer (e.g. polycaprolactone) and cellulose triacetate [Claim 1]; and
low molecular weight wax [Claim 1],
where the first coating comprising a combination of the poly(lactic acid) and second polymer is between 1.5 and 32% by weight and the second coating is 0.5 to 8% by weight [Column 4, lines 25-27]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of coating materials in the coated fertilizer within prior art conditions because Naka teaches the type of the coating material, the coating percentage and the coating thickness is selected according to the desired time for starting dissolving out, the particle size of the fertilizer and the dissolving-out rate and profile [Column 4, liens 17-20]. Put another way, Naka teaches the amount of coating components to be an art recognized result effective variable depending on the type of material to be used. Alternatively, it would have been obvious to one of ordinary skill in the art at the In re Boesch, 205 USPQ 215 (CCPA 1980).  

In regard to claim 37, Naka et al. teach a coating having a thickness preferably 30 to 250 micrometers [Column 4, lines 29-30] which overlaps with the claimed range.

In regard to claim 40, Naka et al. disclose a first coating comprising poly-L-lactic acid and a second polymer (polycaprolactone and cellulose triacetate) in a first layer disposed on the surface of the fertilizer granule and a second layer disposed on the first layer wherein the second layer comprises the wax sealant [Claim 1].

In regard to claim 44, Naka et al. disclose a poly-L-lactic acid having a weight-average molecular weight in the range 150,000 to 250,000 [Column 2, lines 36-45] which overlaps with the claimed range.

In regard to claim 54, Naka et al. disclose a second polymer comprising cellulose acetate in the form of cellulose triacetate [Column 2, line 63 – Column 3, line 10].

The Naka reference does not explicitly disclose a cellulose monoacetate. However, Edge demonstrates the degree of substitution in cellulose acetate (as you go from monoacetate to diacetate to triacetate) as it relates to moisture uptake of the polymer [Figure 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cellulose triacetate as disclosed by Naka for cellulose monoacetate. One of ordinary skill in the art would 

In regard to claim 55, Naka et al. disclose in Example 6 a weight ratio of poly(lactic acid) (PLL) to cellulose acetate (TA) at 3:1 [Column 7].

In regard to claim 56, Naka et al. disclose a poly(lactic acid) with an average molecular weight of 150,000 to 250,000 g/mol [Column 2, lines 41-42]. This value substantially overlaps the claimed range.

Claims 33-34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui Chemicals (JP-H11263689) in view of Vroman et al. (Materials, 2009) and further in view of Edge (1992).

In regard to claims 33-34, Mitsui is directed to a coated fertilizer comprising a coated fertilizer granule [Paragraphs 0013-0014] wherein the coating disposed on a surface of the fertilizer comprises a poly(lactic acid) and a second polymer comprising cellulose derivatives [Paragraph 0036] and poly(butylene succinate) [Paragraph 0028] and a microcrystalline wax sealant [Paragraph 0049]. Mitsui’s Example’s 1-5, describe compositions comprising 2.7 - 3.2 wt.% wax based on the total weight of the coated fertilizer. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure. Mitsui’s broad teaching describes the microwax in the coating material in amounts ranging from 10 to 80% by weight [Paragraph 0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Mitsui’s 

The Mitsui reference discloses a “biodegradable plastic” coating comprising a resinous composition including cellulose or cellulose derivative [Paragraph 0036] but does not explicitly disclose cellulose acetate.

The Vroman reference is directed to biodegradable materials used in agriculture [Abstract] including cellulose derivatives. Cellulose acetate is the most important and commercially available cellulose derivatives [Page 320, Paragraph 7]. Graft polymerization of cellulose acetate onto poly(lactic acid) have improved glass transition temperature properties [Page 321, Paragraph 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a cellulose acetate polymer as the cellulose derivative disclosed by Mitsui within the coating composition. One of ordinary skill in the art would have been motivated to do so because it is a well-known and widely used cellulose derivative in the area of biodegradable plastics and in combination with poly(lactic acid) disclosed by Mitsui exhibits improved physical properties [Page 321, Paragraph 2]. Furthermore, Edge demonstrates the degree of substitution in cellulose acetate (as you go from monoacetate to diacetate to triacetate) as it relates to moisture uptake of the polymer [Figure 2]. It 

In regard to claim 36, Mitsui teaches a coated fertilizer wherein the coating is present at about 10% [Examples 1-5]. The coating surrounds a granular urea prill [Paragraph 0064]. Urea has a nitrogen content of 46.62% N. When urea makes up 90% of the coated granular fertilizer of the Mitsui reference, the nitrogen content of the coated fertilizer is 42%.

In regard to claim 39, Mitsui is directed to a coated fertilizer comprising the poly(lactic acid), the second polymer, and the sealant in combination in a single layer [Paragraph 0009].

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui Chemicals (JP-H11263689) in view of Vroman et al. (Materials, 2009) and Edge (1992) and further in view of Jarosiewicz et al. (J. Agric. Food Chem, 2003) and Pursell et al. (US Patent Publication No. 2012/0090366 A1).

In regard to claim 41, Mitsui is directed to a coated fertilizer comprising a coated fertilizer granule [Paragraphs 0013-0014] wherein the coating disposed on a surface of the fertilizer comprises a 

Jarosiewicz et al. is directed to controlled release granular fertilizer encapsulated by polymeric membranes [Abstract]. Multiple layer coatings are prepared by covering with a thin layer of polymer solution and encapsulating followed by repeated steps for the multiple coatings [Page 414, Section 2]. Multiple coatings reduced the nutrient release rate by a more compact structure of the coating and a lower porosity in comparison with that for the single polymer coating [Page 416, Column 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a first and second biopolymer layer on the fertilizer granule of the Mitsui reference because Mitsui’s biodegradable coatings have high release rates [Page 417, Column 2] and doing so would slow the release of nutrients in a sustained release granular fertilizer composition. One of ordinary skill in the art would have been motivated to improve the release characteristics of coated fertilizer granules in order to reduce nutrient losses through diffusion, erosion and degradation of the coatings [Page 413, Column 1].

Pursell is directed to controlled release fertilizer with biopolymer coatings [Abstract]. A wax sealant is applied as an exterior coating after PLA biopolymer coating application [Paragraph 0013]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a water proof or water resistant wax sealant applied as an exterior coating, after biopolymer coating application [Paragraph 0013]. One of ordinary skill in the art would have been motivated to improve the physical characteristics of Mitsui’s granule as they relate to use and storage of the coated fertilizer granule and resistance to atmospheric water.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui Chemicals (JP-H11263689) in view of Vroman et al. (Materials, 2009) and Edge (1992) and further in view of Pursell et al. (US Patent Publication No. 2012/0090366 A1).

In regard to claim 42, Mitsui is directed to a coated fertilizer comprising a coated fertilizer granule [Paragraphs 0013-0014] wherein the coating disposed on a surface of the fertilizer comprises a poly(lactic acid) and a second polymer comprising cellulose derivatives [Paragraph 0036] and poly(butylene succinate) [Paragraph 0028] and a microcrystalline wax sealant [Paragraph 0049]. 

The reference does not explicitly teach a 4-layer composition as claimed
Pursell is directed to controlled release fertilizer with biopolymer coatings [Abstract]. A wax sealant is applied as an exterior coating after PLA biopolymer coating application [Paragraph 0013]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a water proof or water resistant wax sealant applied as an exterior coating, after biopolymer coating application [Paragraph 0013]. One of ordinary skill in the art would have been motivated to improve the physical characteristics as they relate to use and storage of the coated fertilizer granule and resistance to atmospheric water.

Claims 33 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pursell et al. (US Patent Publication No. 2012/0090366 A1) in view of Siegenthaler et al. (Synthetic biodegradable polymers, 2011).

In regard to claims 33 and 53, Pursell is directed to a controlled release fertilizer with biopolymer coatings [Abstract] comprising:

a coating disposed on a surface of the fertilizer granule, wherein the coating comprises a biologically degradable polymer [Paragraph 0007]; and
a sealant, comprising wax [Paragraph 0013] in an amount from 0.5 to 2 wt.% [Paragraph 0015].

Pursell’s coating comprises a modified polylactic acid coating [Paragraph 0012] but does not explicitly disclose a coating comprising a second polymer comprising poly(butylene terephthalate adipate).

Siegenthaler et al. describe a poly(butylene terephthalate adipate)-modified (e.g. Ecoflex) PLA biodegradable polymer Ecovio®. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available modified PLA biodegradable material such as Ecovio as the biopolymer coating in the Pursell reference. One of ordinary skill in the art would have been motivated to do so because Ecovio combines very good mechanical properties with complete biodegradability [Abstract].

Response to Arguments
The rejection of claims 33-44 and 53-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claims

Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 8) the prior art reference do not disclose “cellulose acetate”. This argument is not persuasive. Cellulose acetate generally refers to acetate ester of cellulose (e.g. to a 

In response to applicant's argument (Pg. 8) that the Edge reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Edge is primarily directed to the physical properties of cellulose acetate and triacetate. Although the purpose of the study is for application to film degradation studies, the physical properties of cellulose acetate materials, as demonstrated by Edge, provide motivation for the substitution of cellulose acetate substituted materials in the materials described by Naka.



Applicant argues (Pg. 10) the Broman reference does not remedy the deficiencies of Mitsui with regard to “cellulose acetate”. This argument is not persuasive. The Edge reference has been cited as demonstrating  the obviousness to vary the degree of substitution in cellulose acetate (as you go from monoacetate to diacetate to triacetate) as it relates to moisture uptake of the polymer [Figure 2]. There is a reasonable expectation that cellulose acetate, cellulose diacetate, and cellulose triacetate (e.g. varying degrees of substitution) would have similar properties based on close structural and chemical similarity. Applicant’s Appendix A (Pg. 10) filed with the Remarks (12/28/2020) confirms this: cellulose triaceate is “chemically similar to cellulose acetate”.

Applicant argues (Pg. 11) the Mitsui reference does not disclose 0.1 to 2 wt. % wax. This argument is not persuasive. While Mitsui’s Example’s 1-5, describe compositions comprising 2.7 - 3.2 wt.% wax based on the total weight of the coated fertilizer, Mitsui’s broad teaching describes the microwax in the coating material in amounts ranging from 10 to 80% by weight [Paragraph 0049]. Mitsui disclose amount of wax in the coating to be a result-effective variable. A composition with a low amount of wax sealant will cause too high water vapor permeability and too much wax sealant will cause decreased coating strength [Paragraph 0049]. It lies within the level of one of ordinary skill in the art to determine the wax sealant concentration value within prior art conditions because this value has been shown to be a result-effective variable.


Applicant argues (Pg. 13) Siegenthaler does not teach or suggest polymers can be used in coating on a fertilizer. In response to this argument, Pursell’s coating comprises a modified polylactic acid coating [Paragraph 0012] but does not explicitly disclose a coating comprising a second polymer comprising poly(butylene terephthalate adipate). Siegenthaler et al. describe a poly(butylene terephthalate adipate)-modified (e.g. Ecoflex) PLA biodegradable polymer Ecovio®. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available modified PLA biodegradable material such as Ecovio as the biopolymer coating in the Pursell reference. PBAT is produced commercially by BASF under the trademark ecoflex and in a blend with poly(lactic acid) called ecovio. Siegenthaler is analogous art and describes the suitability of Ecovio in agricultural applications [Abstract].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 17, 2021